DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the RCE, filed on 8/4/2022, and the amendment, arguments and remarks, filed on 7/5/2022, in which claim(s) 1-10 and 12-20 is/are presented for further examination.
Claim(s) 1, 10, 12 and 20 has/have been amended.
Claim(s) 11 has/have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/2022 has been entered.

Response to Amendments
Applicant’s amendment(s) to claim(s) 1, 12 and 20 has/have been accepted.  Support was found in at least [0015], [0016], [0018], [0019], [0025], [0028], [0035], [0039]-[0042] and [0081]-[0084] of the specification and originally filed claim(s) 10 and 11.
Applicant’s amendment(s) to claim(s) 10 has/have been accepted.
The examiner thanks applicant’s representative for pointing out where s/he believes there is support for the amendment(s).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 and 12-20, filed on 7/5/2022, have been fully considered but they are not persuasive.

Applicant’s arguments with respect to the rejection(s) of claim(s) 1-10 and 12-20 under 35 U.S.C. 103, see page 12 to page 14 of applicant’s remarks, filed on 7/5/2022, have been fully considered but they are not persuasive.
Applicant is merely arguing the newly added limitations in the claim that were not previously presented.  The examiner respectfully disagrees.  Please see the corresponding section of the rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-8, 10-12, 14-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krog Iverson, US 2018/0336228 A1 (hereinafter “Krog”) in view of Inoue, US 2018/0248800 A1 (hereinafter “Inoue”) in further view of Defoy, US 2016/0180423 A1 (hereinafter “Defoy”) in further view of Stienhans, US 2007/0038604 A1 (hereinafter “Stienhans”)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 12 and 20
Krog discloses a computing system, comprising:
a processor (Krog, [0083], see processor) configured to:
receive a first user input which comprises first information that identifies a first (Krog, [0041], see metadata used to create core data storage movement infrastructure and core data storage [i.e., “storage engine”] and see core data storage [i.e., “storage engine”] and core data movement infrastructure created by selections specified by the user [i.e., “user input”]; Note: “user” input” is a very broad term) 
receive a second user input which comprises second information that identifies a second (Krog, [0041], see metadata used to create core data storage movement infrastructure and core data storage [i.e., “storage engine”] and see core data storage [i.e., “storage engine”] and core data movement infrastructure created by selections specified by the user [i.e., “user input”, where creating a second core data storage [i.e., “second storage engine”] and the corresponding data would be the “second user input;” Note: “user” input” is a very broad term) 
receive a third user input which comprises third information that identifies a set of database tables associated with the first (Krog, [0054], see raw data that has been parsed for metadata including tables ranges, schema, etc., where at least table ranges includes an identifier of the table the ranges are a part of [i.e., the set of database tables associated]) wherein the first user input, the second user input, and the third user input are received for a modification of a storage engine of a first database table of the set of database tables from the first storage engine to the second storage engine (Krog, [0055]-[0058], see refinement engine receiving user inputs [i.e., “third user input”] to configure the refinement engine and see modification/optimization of extracting data from the particular core data storage, which would be the first core data storage [i.e., “first storage engine”] entered by the user and the second core data storage [i.e., “second storage engine”] entered by the user respectively [i.e., “first user input” and “second user input”, respectively]; Note: “user” input” is a very broad term);
determine a score which indicates a compatibility between the first and the second based on the received first user input, the received second user input, and the received third user input (Krog, [0059]-[0061], see similarity score [i.e., “compatibility score”]); and
modify the storage engine of the first database table from the first storage engine to the second storage engine (Krog, [0059]-[0061], see providing the user with suggested configuration settings and when the user chooses to use the suggested settings, which would modify the respective core data storage [i.e., “storage engine”] and its respective storage table(s), where similarity threshold is the same among all of the core data storage(s) and, thus, all of the core data storages are normalized against one another), wherein modifying the storage engine of the first database table from the first storage engine to the second storage engine comprises one of (i) modifying first metadata information, that is associated with the first database table and that specifies an identity of a storage engine to be used to interact with the first database table, to modify the storage engine of the first database table from the first storage engine to the second storage engine in response to determining, based on the compatibility score, that the first storage engine and the second storage engine are compatible, or 
On the other hand, Inoue discloses a first storage engine associated with the database server (Inoue, [0075], see a search engine capable of switching the configuration thereof, where by switching the configuration depending on applications, it is possible to provide configurations which are suitable for various types of applications using a single device, where the different configurations are used for different applications and, thus, interpreted as being different storage engines);
a second storage engine associated with the database server, wherein the first storage engine and second storage engine are different storage engines (Inoue, [0075], see a search engine capable of switching the configuration thereof, where by switching the configuration depending on applications, it is possible to provide configurations which are suitable for various types of applications using a single device, where the different configurations are used for different applications and, thus, interpreted as being different storage engines).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Inoue’s teachings to Krog’s system.  A skilled artisan would have been motivated to do so in order to realize extensions of network functions with low cost and low power consumption, see Inoue, [0006].  In addition, both/all of the references (Krog and Inoue) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as accessing databases.  This close relation between/among the references highly suggests an expectation of success.
On the other hand, Defoy discloses determine a compatibility score which indicates a compatibility between the first and the second based on the received first user input, the received second user input, and the received third user input (Defoy, [0103]-[0105], see determining a compatibility score based on software and hardware characteristics and a rules table [i.e., first, second and third user input respectively]);
responsive to determining, based on the compatibility score that the first storage engine and the second storage engine are compatible (Defoy, [0103]-[0105], see determining a compatibility score based on software and hardware characteristics and a rules table [i.e., first, second and third user input respectively]; and Defoy, [0106] and [0107], see selection and use from the display resulting from the generated compatibility score).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Defoy’s teachings to the combination of Krog and Inoue.  A skilled artisan would have been motivated to do so in order to allow more interaction between customer and seller, see Defoy, [0003].  In addition, both/all of the references (Krog, Inoue and Defoy) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as accessing databases.  This close relation between/among the references highly suggests an expectation of success.
On the other hand, Stienhans discloses (ii) transmit an alter command to the database server to modify the storage engine of the first database table from the first storage engine to the second storage engine in response to determining, based on the compatibility score, that the first storage engine and the second storage engine are not compatible (Stienhans, [0040], see facilitate extension of the host’s search engine capabilities through the addition of new functionality, including new engine, functions, etc.; and Stienhans, [0041], see determine that the provider's new function is incompatible with existing functionality and search engines of the host. Moreover, the host may set specific compliance requirements for all new functionality from providers. In step 420, the host determines whether the provider's functionality meets these requirements. This step can be done using a fully automated process or one that involves human testing. Following successful completion of the compliance testing (step 420) if utilized, the host may enable the new function, as explained, offering the functionality to clients directly or through a linked connection to the provider, where this discloses determining compatible/incompatible; and Stienhans, [0034] and [0038], see modifying search functionality of the host, which would require a command to alter/change/modify to be executed).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Stienhans’s teachings to the combination of Krog, Inoue and Defoy.  A skilled artisan would have been motivated to do so in order to extend the functionality of search engines, see Stienhans, [0010].  In addition, both/all of the references (Krog, Inoue, Defoy and Stienhans) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as accessing databases.  This close relation between/among the references highly suggests an expectation of success.
Claim(s) 12 and 20 recite(s) similar limitations to claim 1 and is/are rejected under the same rationale.
With respect to claim 12, Krog discloses a method, comprising:
in a computing system (Krog, [0083], see data processing system).
With respect to claim 20, Krog discloses a non-transitory computer-readable storage medium configured to store instructions (Krog, [0084], see memory).

Claims 3 and 14
With respect to claims 3 and 14, the combination of Krog, Inoue, Defoy and Stienhans discloses wherein the processor is further configured to:
determine the first metadata information associated with the first database table of the set of database tables associated with the first storage engine (Krog, [0007], see metadata extraction; and Krog, [0041]-[0044], see metadata extraction and metadata used to create core data movement infrastructure 208, core data storage 202, refinement infrastructure 210, and refined data structure); and
determine second metadata information associated with a copy of the first database table, wherein the copy of the first database table is associated with the second storage engine (Krog, [0007], see metadata extraction; and Krog, [0041]-[0044], see metadata extraction and metadata used to create core data movement infrastructure 208, core data storage 202, refinement infrastructure 210, and refined data structure).

Claims 4 and 15
With respect to claims 4 and 15, the combination of Krog, Inoue, Defoy and Stienhans discloses wherein the processor is further configured to:
compare a first set of parameters of the determined first metadata information with the first set of parameters of the determined second metadata information (Krog, [0059]-[0061], see similarity score [i.e., “compatibility score”] based in part to similarities in the data sources, data containers, particular raw data and particular data sets); and
determine the compatibility score which indicates the compatibility between the first storage engine and the second storage engine based on the comparison (Krog, [0059]-[0061], see similarity score [i.e., “compatibility score”] based in part to similarities in the data sources, data containers, particular raw data and particular data sets).

Claim 5
With respect to claim 5, the combination of Krog, Inoue, Defoy and Stienhans discloses wherein the first set of parameters comprises at least of:
a first parameter associated with a version of a database, a second parameter associated with a minimum number of rows in the first database table, a third parameter associated with a maximum number of rows in the first database table, a fourth parameter associated with a key length of a primary key of the first database table, and a fifth parameter associated with an Input/Output (I/O) size of the first database table (Krog, [0059]-[0061], see similarity score [i.e., “compatibility score”] based in part to similarities in the data sources, data containers, particular raw data and particular data sets, where the bolded terms are broad enough to cover the claim language).

Claims 6 and 16
With respect to claims 6 and 16, the combination of Krog, Inoue, Defoy and Stienhans discloses wherein the processor is further configured to:
determine a second set of parameters to be modified in the first metadata information based on the determined compatibility score (Krog, [0059]-[0061], see providing the user with suggested configuration settings and when the user chooses to use the suggested settings, which would modify the respective core data storage [i.e., “storage engine”] and its respective storage table(s), where similarity threshold is the same among all of the core data storage(s) and, thus, all of the core data storages are normalized against one another); and
modify the determined second set of parameters in the first metadata information to modify the storage engine of the first database table (Krog, [0059]-[0061], see providing the user with suggested configuration settings and when the user chooses to use the suggested settings, which would modify the respective core data storage [i.e., “storage engine”] and its respective storage table(s), where similarity threshold is the same among all of the core data storage(s) and, thus, all of the core data storages are normalized against one another).

Claims 7 and 17
With respect to claims 7 and 17, the combination of Krog, Inoue, Defoy and Stienhans discloses wherein the determined second set of parameters comprises at least of: a name parameter, and a type-code parameter (Krog, [0072], see table names).

Claims 8 and 18
With respect to claims 8 and 18, the combination of Krog, Inoue, Defoy and Stienhans discloses wherein the processor is further configured to transmit a command to the database server to re-start the database server, and wherein the database server is re-started to reflect the modification of the first metadata information (Krog, [0059]-[0061], see providing the user with suggested configuration settings, where accepting the suggested configuration settings requires a restart to apply/use the new settings).

Claim 10
With respect to claim 10, the combination of Krog, Inoue, Defoy and Stienhans discloses wherein the processor is further configured to:
determine second metadata information associated with a copy of the first database table associated with the second storage engine (Krog, [0007], see metadata extraction; and Krog, [0041]-[0044], see metadata extraction and metadata used to create core data movement infrastructure 208, core data storage 202, refinement infrastructure 210, and refined data structure); and
compare a first set of parameters of the first metadata information with the first set of parameters of the determined second metadata information (Krog, [0059]-[0061], see similarity score [i.e., “compatibility score”]).

Claim(s) 2, 9, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krog in view of Inoue in further view of Defoy in further view of Stienhans in further view of Scott, US 2011/0047146 A1 (hereinafter “Scott”).

Claims 2 and 13
Claim(s) 2 and 13 incorporate(s) all of the limitations above.  The combination of Krog, Inoue, Defoy and Stienhans discloses wherein the copy of the first database table is associated with the second storage engine (Krog, [0057]-[0058], see extracted data, mapping tables and extracted schemas).
On the other hand, Scott discloses store a master copy of the mobile database thin client program (Scott, [0027], see storing a master copy of the mobile database thin client program).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Scott’s teachings to the combination of Krog, Inoue, Defoy and Stienhans.  A skilled artisan would have been motivated to do so in order to resolve the problems faced with the use of portable devices in applications requiring access to a database, see Scott, [0002].  In addition, both/all of the references (Krog, Inoue, Defoy, Stienhans and Scott) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as accessing databases.  This close relation between/among the references highly suggests an expectation of success.

Claims 9 and 19
Claim(s) 9 and 19 incorporate(s) all of the limitations above.
On the other hand, Scott discloses wherein the first metadata information comprises at least of: a first section, a second section, a third section, or a fourth section, and wherein
the first section corresponds to a header section (Scott, [0094], see header),
the second section corresponds to a key information section (Scott, [0092], see key),
the third section corresponds to a comment section (Scott, [0100], see comments), and
the fourth section corresponds to a column information section (Scott, [0093]-[0095], see columns).  See claims 2 and 13 above for the motivation to combine.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUBERT G CHEUNG whose telephone number is (571) 270-1396. The examiner can normally be reached M-R 8:00A-5:00P EST; alt. F 8:00A-4:00P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Examiner: Hubert Cheung
/Hubert Cheung/Assistant Examiner, Art Unit 2152Date: October 19, 2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152